The Zoning Board of Appeals of the Town of Philipstown (hereinafter the Zoning Board) interpreted the zoning provisions of the Town Code of the Town of Philipstown and the provisions of a 1992 resolution of the Town Planning Board of the Town of Philipstown (hereinafter Planning Board) as requiring the petitioners to apply for, and obtain, subdivision:' approval from the Planning Board prior to the issuance of a building permit to the petitioners. We agree with the Supreme Court’s decision that the Zoning Board’s interpretation was neither arbitrary nor capricious, and was supported by the record (see Matter of Ifrah v Utschig, 98 NY2d 304, 308; Matter of Toys “R” Us v Silva, 89 NY2d 411, 423; Matter of Shorelands, Inc. v Matthew, 230 AD2d 862, 863). Smith, J.P., McGinity, Luciano and Crane, JJ., concur.